IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RASHAD WILLIAMS : CIVIL ACTION

v. : NO. 17-4348

DELAWARE COUNTY BOARD OF
PRISON INSPECTORS, et al.

ORDER
AND NOW, this 27" day of June 2019, upon considering the Defendants’ Motions for
summary judgment (ECF Doc. Nos. 154, 155), after several months of discovery with no timely
opposition after two extensions of time and independently finding no genuine issue of material
fact requiring a trial and judgment is warranted as a matter of law, and for reasons in the
accompanying Memorandum, it is ORDERED Defendants’ Motions for summary judgment (ECF

Doc. Nos. 154, 155) are GRANTED dismissing all claims against remaining Defendants and the

Mf

KEARNEY, J.

Clerk of Court shall close this case.
